DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 10/04/21.  Accordingly, claims 1-22 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches a network device, as claimed.  Izenberg in view of Lu et al and Symes teaches the claimed network device, except at least failing to teach a claimed feature that in the network device, the packet processing engine configured to select a virtual machine (VM) parsing configuration data set from a selection of VM parsing configuration data sets of respective VMs having respective header parser schemes, responsively to the first parsed data being identified as being associated with a given one of the VMs; cause loading of the selected VM parsing configuration data set into the parser configuration registers, and wherein ones of the hardware parsers are configured to parse respective ones of the headers in accordance with a respective one of the header parsing schemes of the given VM responsively to the selected VM parsing configuration data set, yielding second parsed data.
The following are Izenberg in view of Lu et al and Symes lacking, in comparison with the claim feature.

	It would not have been obvious for one skilled in the art to implement either one or combination(s) among Izenberg,  Lu et al and Symes, in view of other prior art, for leading the implementation to the claimed network device.
-Regarding independent claim 12, none of prior art of record teaches a network method, as claimed.  Izenberg in view of Lu et al and Symes teaches the claimed network method, except at least failing to teach a claimed feature that the network method comprises selecting a virtual machine (VM) parsing configuration data set from a selection of VM parsing configuration data sets of respective VMs having respective header parsing schemes, responsively to the first parsed data being identified as being associated with a given one of the VMs; causing loading of the selected VM parsing configuration data set into the parser configuration registers; and parsing respective ones of the headers in accordance with a respective one of the header parser schemes of the given VM responsively to the selected VM parsing configuration data set, yielding second parsed data.  

	It would not have been obvious for one skilled in the art to implement either one or combination(s) among Izenberg,  Lu et al and Symes, in view of other prior art, for leading the implementation to the claimed network device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463